Citation Nr: 1600291	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to March 1994. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision reopened a previously denied claim of entitlement to service connection for paranoid schizophrenia and denied the claim on the merits.

In January 2012, the Board reopened the claim for service connection for paranoid schizophrenia and remanded the claim on the merits for additional development.  In December 2014 and in August 2015, the Board again remanded the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A remand by the Board confers upon an appellant the right to compliance with the terms of the remand order and imposes upon VA a duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to prior Board remands, the Veteran has been provided a VA examination in May 2014 and supplemental opinions were obtained in March 2015 and October 2015.  Unfortunately, none of the examiners addressed the Veteran's and girlfriend's contentions that he has had mental health symptoms since separation from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  During the May 2014 VA examination, the examiner specifically noted that the Veteran reported that in 1997, things started going strange.  The Veteran reported that he started feeling like people were out to harm him. The Veteran's girlfriend, who was noted as present during the examination, recalled that the Veteran was having mental health problems when he separated from service.  She noted a significant increase in alcohol use in 1995.  She also reported that he was having difficulty sleeping and exhibiting paranoid thoughts and beliefs at that time.  The Veteran's girlfriend recalled an incident that occurred in 1995 when the Veteran walked into a bar and he became upset because he felt that everyone was pointing a gun at him.

Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Prior to scheduling the examination, the Board finds that an additional request for any outstanding service medical records should be undertaken.  A December 10, 1992 medical record notes that a "watch" was put on the Veteran until he could be seen by a Chaplain/Medical in the morning.  However, there are no records associated with the claims file as to the Veteran being seen by either a Chaplain or Medical the next morning.  The Board notes that records of clinical, such as mental health, treatment in service are often sent to the National Personnel Records Center (NPRC), but kept in a separate file from the file containing other service medical records.  Records of clinical treatment in service are sent to the NPRC after one to two calendar years, but are kept in a separate file from the file containing other service medical records.  VBA Manual, M21-1, Part III, Subpart iii, Chapter 2, §§ A-B.  The Board is unable to discern whether a specific request for clinical mental health counseling records was made or whether the specific code to request records of clinical treatment was used.  Because of the obvious relevance of any missing clinical mental health records to the issue on appeal, the Board finds a remand is necessary to ensure that all proper avenues for securing those records have been pursued and to provide the appellant the benefit of assistance from VA. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, RMC, or other appropriate facilities and request all clinical mental health counseling records (mental hygiene) and Chaplain records, possibly kept in a separate folder at the NPRC.  Ensure that the request specifically asks for clinical mental health counseling records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure the clinical mental health counseling records must be documented in the claims file.
 
2.  Also contact NPRC and request the Veteran's complete service personnel records.

3.  Then, schedule the Veteran for a VA examination, by a medical doctor psychiatrist who has not previously examined him, to determine the nature and etiology of the diagnosed psychiatric disability.  The psychiatrist must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner is requested to reconcile the findings in prior VA examination reports. Specifically, the psychiatrist's opinion should address the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any diagnosed psychiatric disability had its onset during service, or is otherwise related to the Veteran's active duty.  In providing the opinion, the examiner must discuss the Veteran's service medical records and the significance, if any, of the December 1992 record showing that the Veteran sought assistance because he "felt something pulling my leg and holding my head down on my pillow and I could not get up until I called the Lord Jesus' name and I was released."  The examiner must explain whether or not that incident and reporting that to the chaplain in service is an example of a psychosis symptom in service.  The examiner must also consider the Veteran's statements and statements from his girlfriend, such as in the May 2014 VA examination report, regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a psychosis developed within one year of the Veteran's separation from service.

4.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

